Name: COMMISSION REGULATION (EC) No 727/96 of 23 April 1996 determining the extent to which applications lodged in April 1996 for import licences under the regime provided for by a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy;  international trade
 Date Published: nan

 No L 101 /2 EN jfhcial Journal or the European Communities Z4. 4. ?b COMMISSION REGULATION (EC) No 727/96 of 23 April 1996 determining the extent to which applications lodged in April 1996 for import licences under the regime provided for by a tariff quota for certain products tailing within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of a tariff quota for certain products falling within CN codes ex 0203 19 55 and ex 0203 29 55 in the pigmeat sector for the period from 1 July 1995 to 30 June 1996 &lt; ), Whereas the applications for import licences lodged for the second quarter of 1996 are, for certain products, for quantities less than the quantities available and can there ­ fore be met in full and for other products the said appli ­ cations are for quantities greater than the quantities avai ­ lable and must therefore be reduced by a fixed percentage to ensure a fair distribution, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1996 submitted under Regulation (EC) No 1486/95 shall be met as referred to in the Annex. Article 2 fhis Regulation shall enter into force on 24 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1996 . For the Commission Franz FISCHLER Member of the Commission f 1 ) OJ No L 145, 29. 6. 1995, p. 58. 24. 4. 96 EN Official Journal of the European Communities No L 101 /3 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1996 G2 100 G3 15